J-S75007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LEROY WILSON                            :
                                         :
                   Appellant             :    No. 3250 EDA 2017

             Appeal from the Judgment of Sentence May 5, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0007374-2015


BEFORE: PANELLA, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.:                            FILED JUNE 05, 2019

     Appellant, Leroy Wilson, appeals from the judgment of sentence entered

on May 5, 2017 in the Philadelphia Court of Common Pleas after he was found

guilty of first degree murder, robbery, burglary, and possessing an instrument

of crime (“PIC”). Wilson challenges the trial court’s discretion in admitting

photographic evidence, the sufficiency of the evidence, and the trial court’s

discretion in imposing sentence. We affirm.

     The trial court summarized the facts of this case as follows.

     Defendant served as a handyman to various residents, including
     the victim, eighty-five-year-old Regina Brunner Holmes, living on
     or around the 300 block of Roumfort Road in Philadelphia. On June
     27, 2015, defendant was in the neighborhood, gardening and
     moving furniture for one of the victim’s neighbors. While he was
     working, he approached another neighbor, Darlene Adams, and
     inquired about a car of hers that she had listed for sale. Defendant
     told Ms. Adams that he believed the car was worth $2,500 and
     Ms. Adams agreed to sell the car to defendant in exchange for
     $1,500 and defendant’s services. Defendant told Ms. Adams that
J-S75007-18


     he would pay her the following week, after he collected his pay
     from the victim and another neighbor for services he had
     performed on their homes.

     Two days later, on June 29, 2015, Adam Brunner, the victim’s son,
     received a phone call from his mother’s employer, the Chestnut
     Hill Local, where she worked as a typist and editor. Mr. Brunner
     was told that his mother had not shown up for work, which was
     highly unusual because she had never been late. Mr. Brunner went
     to his mother’s home, at 307 Roumfort Road, but was unable to
     get into the home or get into contact with his mother, so he called
     the police.

     After arriving at the scene and gaining entry into the victim’s
     home, police located the victim lying on her bedroom floor, with
     multiple lacerations and strangulation marks on her body. In
     addition, police observed a large amount of blood on her bed and
     bedroom wall, and multiple emptied purses on the bed and floor.
     The victim was pronounced dead at the scene. An autopsy
     revealed that the victim died during the early morning hours of
     June 28, 2015, from a combination of multiple stab wounds,
     strangulation, and blunt trauma to her head.

     During the course of their investigation, Philadelphia Police
     Detectives discovered that the victim’s ATM card was used three
     times at a Wells Fargo Bank on Broad Street at approximately
     3:30 A.M. on June 28th, the same morning that the victim was
     killed. Detectives also discovered that one of the victim’s credit
     cards was used to make a large online purchase at Toys R Us. The
     I.P. address from where the purchase was made was traced to
     3137 North Stillman Street in Philadelphia, the home of Micshell
     Hoskins, defendant’s ex-girlfriend, and where defendant
     periodically resided.

     On the morning of the murder, at approximately 3:00 A.M.,
     defendant arrived at Ms. Hoskins’s home and knocked on the front
     door for Hoskins to let him in. Soon after arriving, defendant left,
     only to come back a short time later. After Hoskins once again let
     him into her home, defendant told her that he had “caught a
     body.” A few hours later, defendant gave Hoskins a laptop that
     belonged to the victim and told Hoskins to buy whatever she
     wanted from Toys R Us.




                                    -2-
J-S75007-18


      On June 30, 2015, the victim’s car, a 2007 Toyota Corolla, was
      found near Hoskins’s home on the 3100 block of North Stillman
      Street. Video surveillance recovered from the morning of the
      murder showed the car travelling onto North Stillman Street at
      3:01 A.M. and leaving North Stillman at 3:22 A.M. At 3:28 A.M.,
      video surveillance captured the car entering the parking lot of the
      Wells Fargo Bank on Broad Street, where the victim’s ATM card
      was used only minutes later. Video surveillance also captured the
      individual using the victim’s card at the ATM machine, although
      his face was not visible. However, Micshell Hoskins identified the
      individual depicted in the video surveillance as defendant by his
      walk, the manner in which he wore his pants, and because he was
      wearing the same sweatshirt that defendant had been wearing the
      day before the murder. Jessica Gaymon, defendant’s girlfriend at
      the time of the murder, also identified defendant as the individual
      using the victim’s card at the ATM machine from his clothes, his
      build, and the manner in which he pulled up his pants.

Trial Court Opinion, 12/21/2017, at 2-4 (citations to the record omitted).

      On May 5, 2017, a jury convicted Wilson of one count each of first-

degree murder, robbery, burglary, and PIC. The trial court imposed the

mandatory sentence of life in prison for the murder charge, with two

consecutive terms of ten to twenty years’ imprisonment for robbery and

burglary, and a consecutive term of two and one half to five years’

imprisonment for PIC, resulting in an aggregate sentence of life plus twenty-

two and one half to forty five years’ imprisonment.

      The court denied Wilson’s post-sentence motions. This appeal followed.

      In his first issue on appeal, Wilson contends the trial court abused its

discretion when it admitted photograph number 43 into evidence and showed

it to the jury. He describes the photograph as a gruesome photograph of the




                                     -3-
J-S75007-18


victim’s face and claims it was unduly prejudicial and inflammatory,

outweighing any probative value.

      There is a patent problem with Wilson’s appeal: the photograph at issue

is not in the certified record. It is an appellant’s responsibility to ensure that

the certified record contains all the items necessary to review his claims. See

Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa. Super. 2008). “When a

claim is dependent on materials not provided in the certified record, that claim

is considered waived.” Commonwealth v. Petroll, 696 A.2d 817, 836 (Pa.

Super. 1997) (citation omitted).

      Without the photograph, we cannot conduct a review of Wilson’s issue

presented on appeal. See Commonwealth v. Powell, 956 A.2d 406, 423

(Pa. 2008) (finding claim that an autopsy photograph was unduly prejudicial

waived “[b]ecause the record does not contain the photograph appellant refers

to, we cannot assess his description and claim”); Petroll, 696 A.2d at 836

(finding claim of improperly admitted photographs waived where they were

not in the certified record). Therefore, we find Wilson’s claim waived.

      In his second issue on appeal, Wilson argues the verdict was against the

sufficiency of the evidence. Specifically, in his Rule 1925(b) statement, Wilson

declares there was no DNA or fingerprints linking him to the crime scene or

stolen car and that the cell phone analysis demonstrated that he could have

been one-half mile away at the time of the crime. See Appellant’s Rule

1925(b) Statement, 11/15/2017, at 2. Wilson is not challenging the sufficiency


                                      -4-
J-S75007-18


of the evidence to support any of the specific legal definitions of his

convictions. Rather, he is challenging the sufficiency of the evidence to

establish that he was person who committed the crimes.

      Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crimes charged

is established beyond a reasonable doubt. See Commonwealth v. Dale, 836

A.2d 150, 152 (Pa. Super. 2003). “The Commonwealth may sustain its burden

of proving every element of the crime beyond a reasonable doubt by means

of wholly circumstantial evidence.” Commonwealth v. Bruce, 916 A.2d 657,

661 (Pa. Super. 2007) (citation omitted).

      “The facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). “As an

appellate court, we do not assess credibility nor do we assign weight to any

of the testimony of record.” Commonwealth v. Kinney, 863 A.2d 581, 584

(Pa. Super. 2004) (citation omitted). Thus, we will not disturb the verdict

“unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.” Bruce,

916 A.2d at 661 (citation omitted).

      The trial court, in its December 21, 2017, opinion, has thoroughly

reviewed this claim and disposed of the argument on the merits. We have


                                      -5-
J-S75007-18


reviewed the parties’ briefs, the relevant law, the certified record, and the trial

court’s well-written opinion. The trial court’s findings of fact and conclusions

of law comprehensively dispose of Wilson’s second issue on appeal, with

appropriate references to the record and without legal error. See Trial Court

Opinion, 12/21/17, at 7-11. We therefore adopt the court’s reasoning as our

own. As it is clear that there is overwhelming evidence in support of the

verdict, we find Wilson’s second issue without merit.

       In Wilson’s third issue on appeal, he contends the sentence imposed by

the court is cruel and unusual punishment1 since he has a mandatory life

sentence without the possibility of parole. He acknowledges this is a challenge

to the discretionary aspects of his sentence. See Appellant’s Brief, at 13.

       “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted).

       An appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction by satisfying a four-part test:
____________________________________________


1 We note that although Wilson includes the phrase “cruel and unusual
punishment” in his statement of the questions involved, his entire analysis is
devoid of any constitutional argument, and instead focuses solely on an abuse
of discretion in sentencing challenge. See Appellant’s Brief, at 13-14. Thus,
we interpret this issue as only challenging the trial court’s discretion and do
not review it on a constitutional basis. However, even if we were to address
this issue as a constitutional matter we would find it without merit as the
horrific facts of this case justify the sentence without offending “evolving
standards of decency or a balanced sense of justice.” Commonwealth v.
Ehrsam, 512 A.2d 1199, 1210 (Pa. Super. 1986).

                                           -6-
J-S75007-18



      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citation

omitted; brackets in original).

      Here, Wilson preserved his issues through a timely post-sentence

motion and filed a timely appeal. Counsel has included the required Rule

2119(f) statement. Thus, we must determine if Wilson has raised a substantial

question for our review.

      We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists. See Commonwealth v. Tirado, 870

A.2d 362, 365 (Pa. Super. 2005). “Our inquiry must focus on the reasons for

which the appeal is sought, in contrast to the facts underlying the appeal,

which are necessary only to decide the appeal on the merits.” Id. (citation

omitted); see also Pa.R.A.P. 2119(f).

      Wilson “must show that there is a substantial question that the sentence

imposed is not appropriate under the Sentencing Code.” McAfee, 849 A.2d at

274 (citation omitted). That is, “the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a




                                    -7-
J-S75007-18


particular fundamental norm underlying the sentencing process.” Tirado, 870

A.2d at 365.

      In his Rule 2119(f) statement, Wilson argues, “Although the trial court

stated in its OPINION that all sentences the appellant received were

mandatory except for the PIC count, they could have been run concurrent to

the Life sentence Without the Possibility of Parole instead of consecutive.”

      Under 42 Pa.C.S.A. § 9721, the court has discretion to impose sentences

consecutively or concurrently and, ordinarily, a challenge to this exercise of

discretion does not raise a substantial question. Commonwealth v. Moury,

992 A.2d 162, 171 (Pa. Super. 2010). The imposition of consecutive, rather

than concurrent, sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.

Id., at 171-172.

      After full review of the record before us, we do not find the aggregate

sentence is unduly harsh considering the extreme and gruesome nature of the

crimes. Therefore, Wilson has failed to raise a substantial question. Even if we

were to reach the merits of his argument, we would find no abuse of the

court’s discretion. Wilson was found guilty of killing the eighty-five year old

victim in her home, in the middle of the night, and did so by a combination of

multiple stab wounds, strangulation, and blunt trauma to her head, all for a




                                     -8-
J-S75007-18


credit card, a laptop computer, and a car. Further, the court fully explained

its reasons on the record for imposing the aggregate sentence.

      Also I do have discretion as to how these sentences should run.
      I’m going to exercise that discretion and run all of the sentences
      consecutive to each other. So the aggregate sentence is life in
      prison plus 22 and a half to 45 years. That is the most that I can
      give you. So that’s what I will give you.

      While we all know that no one can actually serve more than their
      entire life in prison, the reason for this kind of a sentence is to
      telegraph to the prison, to telegraph to the governor, the Board
      of Pardons that this was more terrible than the typical first degree
      murder case and deserving of the maximum sentence possible.

N.T., 5/5/2017, at 157. The trial court clearly considered the totality of

Wilson’s conduct and the horrible facts of this case and sentenced him

accordingly. Thus, no relief is due.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/19




                                       -9-
0031_Opinion
                                                                                                                Circulated 05/09/2019 01:19 PM


                                                                                                                           FILED
                                                                                                                      OEC 212�17
                                              IN THE COURT OF COMMON PLEAS                      .. ·
                                         FIRST JUDICIAL DISTRICT OF PENNSYL v ANIA Office of Judicial Rec_ords
                                                                                     Appeals/Post Trial
                                                  CRIMINAL TRIAL DIVISION


                      COMMONWEALTH OF,-·                                                               CP-51-CR-0007374-2015
                      PENNSYLVANIA     CP-51-CR-00()737            -- -
                                                        4-2015 Comm. v
                                                                                          --- -
                                                                                    W!
                                                                   Opinion      .        Ison, Leroy


                              v.

                      LEROY WILSON              , IIIIIIHIII-III/II IIIll
                                                  -- --- --- - --�Q�§.2_58041
                                                                                              _)
                                                                    OPINION

                      BRONSON,J.                                                                       December 21, 2017



                      On May 5, 2017, following ajury trial before this Court, defendant Leroy Wilson was

               convicted of one count each of murder of the first degree (18 Pa.C.S. § 2502), robbery (18

               Pa.C.S. § 3701 (a)(l)(i)), burglary (18 Pa.C.S. § 3502(a)(l)), and possessing an instrument of

               crime ("PIC") (18 Pa.C.S. § 907(a)). The Court immediately imposed the mandatory sentence of

               life in prison for the murder charge (18 Pa.C.S. § 1102(a)(l )), with two consecutive terms of l O

               to 20 years imprisonment for robbery and burglary, and a consecutive term of 2 Y2 to 5 years

               imprisonment for possessing an instrument of crime, for an aggregate sentence of life plus 22 Yi

               to 45 years in prison. Defendant filed post-sentence motions, which the Court denied on August

               31, 2017.

                      Defendant has now appealed from the judgment of sentence entered by the Court on the

               grounds that: 1) the court abused its discretion when it allowed gruesome pictures of the victim's

               face to be admitted into evidence and shown to the jury; 2) the evidence was legally insufficient

               to sustain the verdict; 3) the verdict was against the weight of the evidence; and 4) the

               discretionary part of defendant's sentence constitutes cruel and unusual punishment. Concise
Statement of Matters Complained on Appeal Pursuant to Pa.R.A.P. Rule 1925(b) ("Statement of

Matters") at 11 1-4.1 For the reasons set forth below, defendant's claims are without merit and

the judgment of sentence should be affirmed.

                                         I. FACTUAL BACKGROUND

           At trial, the Commonwealth presented the testimony of Philadelphia Police Officers

Christopher Reed, Jameica Pierce, and Christine Hilbert, Philadelphia Police Detectives John

Verrecchia, Frank Mullen, Thorsten Lucke, James Dunlap, and John Logan, Philadelphia Police

Sergeant Christine Mellett, Philadelphia Chief Medical Examiner Dr. Samuel Gulino, Scott

· Copeland of the Philadelphia Police Department's Latent Print Unit, Forensic Scientists Hung Le

and Lynn Haimowitz of the Philadelphia Police Department's Criminalistics Unit, and Adam

Brunner, Darlene Adams, Ronald DiChristofaro, Stephen Brunelli, Jessica Gaymon, and

Micshell Hoskins. Defendant presented no testimony. Viewed in the light most favorable to the

Commonwealth as the verdict winner, the evidence established the following.

           Defendant served as a handyman to various residents, including the victim, eighty-five-

year-old Regina Brunner Holmes, living on or around the 300 block of Roumfort Road in

Philadelphia. N.T. 5/2/17 at 101, 104-105. On June 27, 2015, defendant was in the

neighborhood, gardening and moving furniture for one of the victim's neighbors. N.T. 5/2/17 at

106. While he was working, he approached another neighbor, Darlene Adams, and inquired

about a car of hers that she had listed for sale. N.T. 5/2/17 at 107-108. Defendant told Ms.

Adams that he believed the car was worth $2,500 �nd Ms. Adams agreed to sell the car to

defendant in exchange for $1,500 and defendant's services. N.T. 5/2/17 at 108-109, 115.

Defendant told Ms. Adams that he would pay her the following week, after he collected his pay



I
    Defendant's claims have been reordered for ease of analysis.

                                                           2
from the victim and another neighbor for services he had performed on their homes. N.T. 5/2/17

at 109-110.

       Two days later, on June 29, 2015, Adam Brunner, the victim's son, received a phone call

from his mother's employer, the Chestnut Hill Local, where she worked as a typist and editor.

N.T. 5/2/17 at 81, 88. Mr. Brunner was told that his mother had not shown up for work, which

was highly unusual because she had never been late. N.T. 5/2/17 at 89. Mr. Brunner went to his

mother's home, at 307 Roumfort Road, but was unable to get into the home or get into contact

with his mother, so he called the police. N.T. 5/2/17 at 90.

       After arriving at the scene and gaining entry into the victim's home, police located the

victim lying on her bedroom floor, with multiple lacerations and strangulation marks on her

body. N.T. 5/2/17 at 91-92, 96-97. In addition, police observed a large amount of blood on her

bed andbedroom wall, and multiple emptied purses on the bed and floor. N.T. 5/2/17 at 97. The

victim was pronounced dead at the scene. N.T. 5/2/17 at 172. An autopsy revealed that the

victim died during the early morning hours of June 28, 2015, from a combination of multiple

stab wounds, strangulation, and blunt trauma to her head. N.T. 5/3/17 at 224.

       During the course of their investigation, Philadelphia Police Detectives discovered that

the victim's ATM card was used three times at a Wells Fargo Bank on Broad Street at

approximately 3:30 A.M. on June 281\ the same morning that the victim was killed. N.T. 5/3/17

at 45; 5/4/17 at f 1-26. Detectives also discovered that one of the victim's credit cards was used

to make a large online purchase at Toys R Us. N.T. 5/3/17 at 46. The I.P. address from where

the purchase was made was traced to 3137 North Stillman Street in Philadelphia, the home of

Micshell Hoskins, defendant's ex-girlfriend, and where defendant periodically resided. N.T.

5/3/17 at 46, 88, 89, 95, 96.



                                                 3
       · On the morning of the murder, at approximately 3:00 A.M., defendant arrived at Ms.

Hoskiris's home and knocked on the front door for Hoskins to let him in. N.T. 5/3/17 at 102.

Soon after arriving, defendant left, only to come back a short time later. N.T. 5/3/17 at 102· l 04.

After Hoskins once again let him into her home, defendant told her that he had "caught a body."

N.T. 5/3/17 at l 04· l 06. A few hours later, defendant gave Hoskins a laptop that belonged to the

victim and told Hoskins to buy whatever she wanted from Toys R Us. N.T. 5/3/17 at 106· 107,

111, 113.

       On June 30, 2015, the victim's car, a 2007 Toyota Corolla, was found near Hoskins's

home on the 3100 block of North Stillman Street. N.T. 5/3/17 at 29, 32. Video surveillance

reco.vered from the morning of the murder showed the car travelling onto North Stillman Street

at 3:01 A.M. and leaving North Stillman at 3:22 A.M .. N.T. 5/4/17 at 23. At 3:28 A.M., video

surveillance captured the car entering the parking lot of the Wells Fargo Bank on Broad Street,

where the victim's ATM card was used only minutes later.: N.T. 5/4/17 at 24·26. Video

surveillance also captured the individual using the victim's card at the ATM machine, although

his face was not visible. N.T. 5/4/17 at 26·26. However, Micshell Hoskins identified the

individual depicted in the video surveillance as defendant by his walk, the manner in which he

wore his pants, and because he was wearing the same sweatshirt that defendant had been wearing

the day before the murder. N.T. 5/3/17 at 124. Jessica Gaymon, defendant's girlfriend at the

time of the murder, also identified defendant as the individual using the victim's card at the

ATM machine from his clothes, his build, and the manner in which he pulled up his pants. N.T.

5/2/17 at 203·205.




                                                 4
                                        II. DISCUSSION

       A. Admission of PhotographsDisplaying the Victim's Facial Injuries

        First, defendant alleges that "the court abused its discretion when it allowed gruesome

pictures of the victims [sic] face to be admitted into evidence and shown to the jury. These

photographs were unduly prejudicial and inflammatory and greatly outweighed their probative

value. The victims [sic) face was brutalized. The forensic pathologist could have described the
                                                              I



injuries to the jury with a chart and did not need photographs. The court, in reviewing the

photographs, did exclude the most gruesome photo but there were more horrible pictures of the

face that were allowed to be shown to the jury." Statement of Errors at 1 I. This claim is

without merit.

       "When considering the admissibility of photographs of a homicide victim, which
       by their very nature can be unpleasant, disturbing, and even brutal, the trial court
       must engage in a two-step analysis:

       First a [trial] court must determine whether the photograph is
        inflammatory. If not, it may be admitted if it has relevance and can assist the
       jury's understanding of the facts. If the photograph is inflammatory, the trial court
       must decide whether or not the photographs are of such essential evidentiary
       value that their need clearly outweighs the likelihood of inflaming the minds
       and passions of the jurors."

Commonwealth v. Johnson, 42 A.3d 1017, 1033-34 (Pa. 2012) (quoting Commonwealth v. Pruitt,

951 A.2d 307, 319 (Pa. 2008)). A photograph is inflammatory if"the photo is so gruesome it

would tend to cloud the jury's objective assessment of the guilt or innocence of the defendant."

Commonwealth v. Funk, 29 A.3d 28, 33 (Pa. Super. 2011) (en bane), appeal denied, 40 A.3d

1234 (Pa. 2012). · Testimony from a medical examiner as to the nature and extent of the

decedent's injuries, does not render photographs of the injuries duplicative or inadmissible.

Commonwealth v. Woodard, 129 A.3d 480, 495 (Pa. 2015). Further, photographic images of a


                                                 5
homicide victim are often relevant to prove the criminal intent of a defendant. Pruitt, 951 A.2d

at 319; Commonwealth v. Solano, 906 A.2d 1180, 1191 (Pa. 2006).

       Here, the Commonwealth sought to introduce a number of photographs taken at the crime

scene and at the victim's autopsy. N.T. 5/1117 at 10. Defendant's counsel made an oral motion

in limine for a pre-trial ruling on the admissibility of these pictures. N.T. 5/1/17 at 2. The Court

heard argument and examined each photograph outside the presence of the jury. N.T. 5/1/17 at

I 0-21, 178-209; N.T. 5/2/17 at 3-6. The Court ruled on each individual photograph applying the

applicable standard, admitting several photographs, excluding others, and requiring one to be

redacted. N .T. 5/2/1 7 at 3-4. While defendant now complains of the admission of gruesome

"photographs" of the victim's face, defendant objected during the motion hearing to only one

ruling of the Court: the admission of crime scene photograph number 43, which depicted the

neck and facial injuries of the victim. N.T. 5/1/17 at 19; N.T 5/2/17 at 5. Accordingly, his

objection to the admission of any other photographs has been waived. See Pa.R.E. I 03(a); see

Pa.R.A.P. 302(a) ("Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal."); Commonwealth v. Stevenson, 894 A.2d 759, 766 (Pa. Super. 2006),

appeal denied, 917 A.2d 846 (Pa. 2007) (same).

       Crime scene photograph number 43 was one of two photographs that depicted the

victim's entire head and neck. The other was an autopsy photograph, which was marked as

autopsy photograph A-A. Both showed the extensive injuries inflicted on the victim including

multiple stab wounds, strangulation marks, and gashes. N.T. 5/1/17 at 17. Because there were

no witnesses to the murder here at issue, these extensive injuries were essential and irreplaceable

evidence of the defendant's intent to kill the victim. Comparing the two photographs, the Court

found that the crime scene photograph was less likely to disturb the jurors because it was not a



                                                 6
close-up photograph of the injuries, her eyes were closed, and much of the detail was obscured

by blood. N;T. 5/1/17 at 18; N.T. 5/2/17 at 5. Accordingly, the Court excluded the autopsy

photograph, but admitted the crime scene photograph. N.T. 5/2/17 at 5-6. Although the Court

did not believe the crime scene photograph to be inflammatory, even if it had been, it had

essential evidentiary value that clearly outweighed any likelihood of inflaming the minds and

passions of the jurors. Accordingly, it was properly admitted. Johnson, 42 A.3d at 1033-1034.

       In addition, while defendant argues that the medical examiner could have described the

victim's injuries with a chart, instead of the photograph, the Commonwealth explained during

the hearing that the medical examiner was asked to prepare a diagram of the injuries, but could

not do so because there were simply too many injuries to the victim's face. N.T. 5/1/17 at 188.

Moreover, as stated above, testimony from a medical examiner detailing a victim's injuries and

cause of death does not render photographs of the injuries duplicative and inadmissible.

Woodard, 129 A.3d at 495. No relief is due.

       B. Sufficiency of the Evidence ·

       Next, defendant alleges that "the verdict was against the sufficiency of the evidence."

Statement of Matters at ,r 3. Defendant argues that the "evidence at trial was void of any of the

defendant's DNA or fingerprints at the crime scene .... Mrs. Holmes' stolen 2007 Toyota Corolla

was also lacking any of the defendants [sic] DNA or fingerprints. The Commonwealth's Cell

Phone Analysis also demonstrated that the defendant could have been one-half square mile away

at the time of the crime." Id. This claim without merit.

       In considering a challenge to the sufficiency of the evidence, the Court must decide

whether the evidence at trial, viewed in the light most favorable to the Commonwealth, together

with all reasonable inferences therefrom, could enable the fact-finder to find every element of the



                                                 7
crimes charged beyond a reasonable doubt. Commonwealth v. Walsh, 36 A.3d 613, 618 (Pa.

Super. 2012). In making this assessment, a reviewing court may not weigh the evidence and

substitute its own judgment for that of the fact-finder, who is free to believe all, part, or none of

the evidence. Commonwealth v. Ramtahal, 33 A.3d 602, 607 (Pa. 2011 ). The Commonwealth

may satisfy its burden of proof entirely by circumstantial evidence. Id. Specifically, there is no

. authority requiring the verdict to be supported by forensic evidence. Finally, "[i]f the record

contains support for the verdict, it may not be disturbed." Commonwealth v. Adams, 882 A.2d

496, 499 (Pa. Super. 2005) (quoting Commonwealth v. Burns, 765 A.2d 1144, 1148 (Pa. Super.

2000), appeal denied, 782 A.2d 542 (Pa. 2001)).

        1. First Degree Murder

        "The evidence is sufficient to establish first-degree murder where the Commonwealth

proves that (1) a human being was unlawfully killed; (2) the person accused is responsible for the

killing; and (3) the accused acted with the specific intent to kill." Commonwealth v. Edwards,

903 A.2d 1139, 1146 (Pa. 2006). The specific intent to kill can be inferred "from the manner in

which the homicide was committed." Commonwealth v. Hughes, 865 A.2d 761, 793 (Pa. 2004).

          First, there was ample evidence from which a reasonable juror could conclude that

defendant killed the victim. As discussed above, cell phone records established that defendant

was within a half-square mile radius of the crime scene, in the early morning hours of June 28,

2015, the approximate time of the murder, even though he was temporarily living at a residence

located four-and-a-half miles away. N.T. 5/3/17 at 89, 95; N.T. 5/4/17 at 161, 164-165.

Additionally, the victim's car was found on the same street as the home of defendant's ex-

girlfriend, Michell Hoskins, where defendant was temporarily living. N.T. 5/3/17 at 29, 89, 95.

Video surveillance recovered from the morning of the murder showed the car being driven onto



                                                  8
that street at 3:01 A.M. and leaving at 3:22 A.M .. N.T. 5/4/17 at 23. At 3:28 A.M., the car was

captured entering-the parking lot of the Wells Fargo Bank on Broad Street. N.T. 5/4/17 at 24-26.

Furthermore, video surveillance captured an image of an individual using the victim's card at the

bank's ATM machine. N.T. 5/4/17 at 26. Michell Hoskins identified the individual as

defendant, primarily because he was wearing the same sweatshirt that he wore the afternoon

preceding the murder. N.T. 5/3/17 at 124. Hoskin's identification was corroborated by video

surveillance recovered from a check cashing store, which defendant and Hoskins had visited that

afternoon. N.T. 5/3/17 at 124-125. That video contained clear images of defendant's face and

clothing, and showed him wearing the same distinctive "Pacific League" sweatshirt depicted in

the Wells Fargo video. N.T. 5/3/17 at 124-126.

       Hoskins also testified that later that morning, following the murder, defendant gave her

the victim's laptop and told her to buy whatever she wanted. N.T. 5/3/17 at 106-107, 111. She

made a large online purchase at Toys R Us and defendant entered the credit card information for

her, using the victim's credit card number. N.T. 5/3/17 at 46, 111-112. Further, defendant's

fingerprints were found on the laptop and his DNA was found on the laptop's power cord. N.T.

5/4/17 at 89-91, 13 6-13 7. Finally, Hoskins testified that when defendant arrived at her house at

around 3:00 A.M., following the approximate time of the murder, he told her that he had "caught

a body." N.T. 5/3/17 at 104-106. Defendant's girlfriend at the time of the murder, Jessica

Gaymon, testified that days after the murder, defendant-confessed to her that "he killed before."

N.T. 5/2/17 at 192, 194. Gaymon also identified defendant as the individual using the victim's

ATM card after the murder. N.T. 5/2/17 at 203-205.

       Additionally, ample evidence was presented establishing that defendant acted with the

specific intent to kill. The medical examiner, Dr. Gulino, testified that the victim died "as a



                                                 9
result of a combination of multiple stab wounds, strangulation, and blunt trauma to her head."

N.T. 5/3/17 at 224. Specifically, Dr. Gulino testified that the victim suffered multiple stab

wounds to the face, the front of the right ear, the jawline, the chin, the neck, the back, perforating

the right lung, and the hands. N.T. 5/3/17 at 227-240. The wounds on the victim's hands were

determined to be defensive wounds, implying that the victim was putting her hands up, and

possibly trying to grab the murder weapon, in an attempt to protect herself from her attacker.

N.T. 5/3/17 at 239. Additionally, Dr. Gulino testified that the victim suffered blunt impact

wounds to her entire face, except for the upper forehead. She also sustained blunt impact

wounds to her chest, scalp, ribcage, left thigh, both arms, and both hands. The wounds to the

scalp were severe enough to show evidence of brain damage. N.T. 5/3/17 at 240-247, 253. Like

the stab wounds, the impact wounds on the victim's hands were determined to be defensive

wounds. N.T. 5/3/17 at 246. Finally, Dr. Gulino testified that the victim had a ligature mark

around her neck and fractures to her thyroid cartilage, both of which are associated with

strangulation. N.T. 5117/17 at 247, 250-251. While the medical examiner was unable to

determine the order of these injuries, he was able to determine that the victim was alive for all of

them. N.T. 5/3/17 at 253-254. All of this was compelling evidence that defendant intentionally

killed the victim and was guilty of first degree murder.

       2. Robbery

       To convict a defendant of robbery, the Commonwealth must prove that defendant

"inflicted serious bodily injury upon another person in the course of committing a theft."

Commonwealth v. Jacoby, 170 A.3d 1065, 1079 (Pa.2017) (citing 18 Pa.C.S. § 3701 (a)(l)(i)) .

      . As described above, the victim sustained numerous injuries, including multiple stab

wounds, strangulation, and blunt trauma to her head. N.T. 5/3/17 at 227-255. She was



                                                 10
pronounced dead on the scene and was determined to have died from these injures. N.T. 5/2/17

at 172; N.T. 5/3/17 at 224.

       Furthermore, Sergeant Mellett testified that four or five of the victim's purses were found

emptied on the victim's bed and on the floor. N.T. 5/2/17 at 97. Additionally, as described

above, defendant was identified driving the victim's car and using her ATM card the morning of .

·the murder. N.T. 5/2/17 at 204-205; N.T. 5/3/17 at 124; N.T. 5/4/17 at 23-26. Further,

defendant used the victim's credit card to make the online purchase at Toys R Us. N.T. 5/3/17 at

46, 111-112. Defendant's fingerprints were found on the victim's laptop that was used to make

the purchase. N.T. 5/4/17 at 89-91. This evidence established that defendant stole these items

from the victim, and that during the theft, he inflicted serious bodily injury upon her.

Accordi�gly, there was ample evidence that defendant was guilty of robbery.

       3. Burglary.

       A person commits the offense of burglary "if, with the intent to commit a crime therein,

the person ... enters a building or occupied structure, or separately secured or occupied portion

thereof that is adapted for overnight accommodations in which at the time of the offense any

person is present." 18 Pa.C.S. § 3502(a)(l). The intent to commit a crime within the premises

may be inferred from the circumstances, and may be inferred from defendant's actions and

words, which "bear a reasonable relation to the commission of a crime." Commonwealth v.

Alston, 651 A.2d 1092, _ 1094 (Pa. 1994).

       Here, the evidence established that defendant entered the victim's home between the late

evening and early morning hours of June 27 and June 28, 2015. As described above, defendant's

cell phone records placed him around the scene during the approximate time of the murder. N.T.

5/4/17 at 161, l 94-165. Defendant's intent to commit a crime upon entry is demonstrated by



                                                 11
defendant's brutal killing of the victim and the taking of her possessions, detailed above.

Accordingly, this evidence established that defendant entered the victim's home, while she was

home, and that he intended to commit a crime upon entering. This was ample evidence to

establish that defendant was guilty of burglary.

       4. Possessing an Instrument of Crime

       To sustain a conviction for PIC, the Commonwealth must establish that defendant

"possesse[d] any instrument of crime with intent to employ it criminally." 18 Pa.C.S. § 907(a).

An "instrument of crime" is defined as "(I) [ a Jnything specially made or specially adapted for

criminal use .... [or] (2) (a]nything used for criminal purposes and possessed by the actor under

circumstances not manifestly appropriate for lawful uses it may have." 18 Pa.C.S. § 907(d). A

knife may constitute an instrument of crime. Commonwealth v. Rober/son, 874 A.2d 1200, 1209

(Pa. Super. 2005).

       As described above, the medical examiner, Dr. Gulino, testified that the victim had

suffered multiple stab wounds during the incident. N.T. 5/3/17 at 227-240. Additionally, Dr.

Gulino was able to determine that a knife was used in the attack, from marks left on the victim's

skin. N.T. 5/3/17 at 251-252. Further, a knife was recovered down the street from the scene of

the murder, in a church's trash can. N.T. 5/2/17 at 144-145. Coupled with the evidence

described above, this particular evidence established that defendant possessed a knife for a

criminal purpose, used it to commit a crime, and possessed it under circumstances not

appropriate for any lawful use of a knife. Accordingly, the evidence established that defendant

was guilty of PlC.




                                                   12
       C. Weight of the Evidence

       Defendant next alleges that the verdict was against the weight of the evidence. Statement

of Matters at 12. Specifically, defendant claims that the "evidence at trial was void of any of the

defendant's DNA or fingerprints at the crime scene .... Mrs. Holmes' stolen 2007 Toyota Corolla

was also lacking any of the defendants [sic] DNA or fingerprints. The Commonwealth's Cell

Phone Analysis also demonstrated that the defendant could have been one-half square mile away

at the time. of the crime." Id. This claim is without merit.

       It is well-established that a new trial may only be granted by the trial court where the

verdict was so contrary to the weight of the evidence as to "shock one's sense of justice."

Commonwealth v. Rossetti, 863 A.2d 1185, 1191 (Pa. Super. 2004), appeal denied, 878 A.2d 864

(Pa. 2005) (quoting Commonwealth v. Hunter, 554 A.2d 550, 555 (Pa. Super. 1989)). Moreover,

credibility determinations are solely within the province of the fact-finder, and "[a]n appellate

court may not reweigh the evidence and substitute its judgment for that of the finder of fact."

Commonwealth v. Taylor, 63 A.3d 327, 330 (Pa. Super. 2013) (quoting Commonwealth v.

Shaffer, 40 A3d 1250, 1253 (Pa. Super. 2012)). In considering a claim that the trial court erred

in refusing to find that a verdict was against the weight of the evidence, "appellate review is

limited to whether the trial court palpably abused its discretion in ruling on the weight claim."

Id (quoting Shaffer, 40 A.3d at 1253).

       It is true that while defendant's fingerprints and DNA were recovered from the victim's

stolen laptop and power cord, neither was found at the crime scene, nor on the victim's stolen

vehicle. N.T. 5/4/17 at 87-94, 131-141. However, evidence was offered to provide explanations

for their absences. According to fingerprint analysis and identification expert, Scott Copeland,

not all surfaces are amenable to being fingerprinted. N.T. 5/4/17 at 100. Further, DNA analysis



                                                 13
expert, Lynn Haimowitz, explained that DNA can be erased through cleaning, certain bacteria,

and environmental factors, such as UV light, extreme heat, or rain. N.T. 5/4/17 at 140-141.

 Finally, w�ile it is also true that defendant's cell phone records could not provide an exact GPS

· location of his whereabouts, they placed defendant within a half-square mile radius of the crime

. scene, in the early morning hours of June 28, 2015, the approximate time of the murder, when

defendant's temporary residence was located four-and-a-half miles away. N.T. 5/3/17 at 89, 95;

N.T. 5/4/17 at 156, 161, 164-165.

         In any event, the evidence outlined above in section B plainly establishes that defendant

was guilty of all charges. Because the evidence fully supported the verdict, the Court did not

abuse its discretion in denying defendant's motion for a new trial. .

        D. Abuse of Discretion at Sentencing

        Finally, defendant claims that "[t]he discretionary part of the sentence (22 \,,; -45 years) is

cruel and unusual punishment since the defendant has a mandatory Life sentence without the

possibility of parole." Statement of Matters at§ 4. This claim is without merit.

        "Sentencing is a matter vested in the sound discretion of the sentencing judge, and a

sentence will not be disturbed on appeal absent a manifest abuse of that discretion."

Commonwealth v. Anderson, 552 A.2d 1064, 1072 (Pa. Super. 1988), appeal denied, 571 A.2d

3 79 (Pa. 1989); see Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007). The sentencing

court must consider the need to protect the public, the gravity of the offense in relation to the

impact upon the victim, the rehabilitative needs of the defendant, and the sentencing guidelines.

42 Pa.C.S. § 972l(b); see Commonwealth v. Hyland, 875 A.2d 1175, 1184 (Pa. Super. 2005).

        As to consecutive sentences, "[l]ong standing precedent of [the Superior] Court

recognizes that [the Sentencing Code] affords the sentencing court discretion to impose its



                                                  14
sentence concurrently or consecutively to other sentences being imposed at the same time or to

sentences already imposed." Commonwealth v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005).

Accordingly, the decision to sentence consecutively fails to raise a substantial question on appeal

unless that decision "raises the aggregate sentence to, what appears upon its face to be, an

excessive level in light of the criminal conduct at issue in the case." Commonwealth v.

Mastromarino, 2 A.3d 581, 5 87 (Pa. Super. 2010). Therefore, an appellate court will not disturb

consecutive sentences unless the aggregate sentence is "grossly disparate" to the defendant's

conduct, or "viscerally appear[ s] as patently 'unreasonable."' Commonwealth v. Gonzalez-

Dejusus, 994 A.2d 595, 599 (Pa. Super. 2010).

        Asto defendant's claim that his sentence was "cruel and unusual punishment," it is well-

established that "[a] punishment authorized by a legislature violates the proscription against cruel

and unusual punishment only if it is so disproportionate to an offense as to offend evolving

standards of decency or balanced sense of justice.. " Commonwealth v. Carr, 543 A.2d 1232,

1235 (Pa. Super. 1988).

        Here, only one of defendant's sentences was left within the court's discretion, as his first

degree murder, burglary, and robbery convictions all carried mandatory sentences. See 18

Pa.C.S. § 1102(a)(l) (mandatory sentence oflife in prison for first degree murder); 42 Pa.C.S. §

9714 (mandatory sentence of 10 to 20 years in prison for a conviction of a second "crime of

violence," including robbery and burglary).2 The only sentence for which the Court had

discretion was for defendant's misdemeanor PIC conviction. The parties agreed at sentencing

that defendant had a prior record score of five, and that PIC had an offense gravity score of three.




2
 In 2008, defendant was convicted of gunpoint robbery in Florida, which qualified as a conviction of a prior crime
of violence under the statute. N.T. 5/5/17 at 146. Accordingly, his robbery and burglary convictions in the instant
case were "second strikes" and carried mandatory sentences of 10-20 years incarceration.

                                                         15
N.T. 5/5/17 at 147-148. The guideline range also agreed to was 6 to 16 months. N.T. 5/5/17 at

148.

       It is true that the Court departed from the guideline range and sentenced defendant to the

maximum 2 Yi to 5 years incarceration for his PIC conviction. However, the departure was well-

justified by the facts of the case. As.detailed above, the eighty-five year old victim was killed in

her home, in the middle of the night, from a combination of multiple stab wounds, strangulation,

and blunt trauma to her head. N.T. 5/3/17 at 224, 257. Moreover, she was alive for all of these

injuries. N.T. 5/3/17 at 237. These kind of horrific facts were well beyond the norm

contemplated by the guidelines for PIC.

        For the same reasons, the Court's decision to run the sentences consecutively was also

well-justified. As the Court explained to defendant, while it is clear that he cannot possibly serve

more than his entire life in prison, the reason for the consecutive sentences was "to telegraph to

the governor, the Board of Pardons, that this was more terrible than the typical fjrst degree

murder case and deserving the maximum sentence possible." N.T. 5/5/17 at 157. Clearly the

sentence was commensurate with the defendant's conduct in this case. Accordingly, no relief is

due.

                                        III. CONCLUSION

       For all of the foregoing reasons, the Court's judgment of sentence should be affirmed.



                                                             BY THE COURT:




                                                              GLENN B. BRONSON, J.




                                                 16
Commonwealth v. Leroy Wilson                                        CP-51-CR-0007374-2015
Type of Order: 1925(a) Opinion


                                     PROOF OF SERVICE


I hereby certify that I am this day serving the foregoing Court Order upon the persorus), and in
the manner indicated below, which service satisfies the requirements of Pa.R.Crim.P.114:


Defense Counsel/Party:
                              Earl G. Kauffman, Esquire
                              1515 Market Street, Suite 1200 #538
                              Philadelphia, PA I 9102

Type of Service:      () Personal (X) First Class Mail () Other, please specify:


District Attorney:
                              Hugh J. Bums, Esquire
                              Chief of Appeals Unit
                              Office of the District Attorney
                              Three South Penn Square
                              Philadelphia, PA 19107-3499

Type of Service       ( ) Personal (X) First Class Mail () Other, please specify:


Additional Counsel/Party:
                              Joseph D_. Seletyn, Esquire
                              Pro tho notary
                              Office of the Prothonotary - Superior Court
                              530 Walnut Street, Suite 315
                              Philadelphia, PA I 9 I 06

Type of Service:      () Personal (X) First Class Mail () Other, please specify:



Dated: December 21, 2017



K�inD.Shue
Law Clerk to Hon. Glenn B. Bronson